t c memo united_states tax_court ray e mason petitioner v commissioner of internal revenue respondent docket no filed date kevin d watley and b david sisson for petitioner william f castor for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and determined that petitioner was liable for the addition_to_tax of 1all dollar amounts are rounded to the nearest dollar dollar_figure under sec_6651 f for fraudulent_failure_to_file a timely income_tax return for and alternatively under sec_6651 for failure_to_file timely after concessions the issue to be decided is whether petitioner is liable for the addition_to_tax under sec_6651 for fraudulent_failure_to_file timely an income_tax return for we hold that petitioner is liable we therefore do not need to decide alternatively whether petitioner is liable for the addition_to_tax under sec_6651 findings_of_fact some of the facts have been stipulated and are incorporated by this reference petitioner and his late wife4 the masons resided in noble oklahoma when they filed the petition the masons owned interests in various business enterprises during the year at issue they held a 50-percent interest in an s_corporation named eagle enterprise inc eagle which 2all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3the deficiency in the statutory notice dollar_figure was based on four adjustments a capital_gain adjustment of dollar_figure which respondent conceded a schedule a investment_expense adjustment of dollar_figure which petitioner conceded a computational schedule a miscellaneous expense adjustment and a computational alternative_minimum_tax adjustment 4petitioner’s wife ellen m mason died on date the court dismissed the est of ellen m mason from this action for lack of jurisdiction on date did business as a smoke shop in oklahoma they also owned el dorado investments inc el dorado and cornerstone capital resources inc cornerstone two s_corporations that held interests in four sonic drive-in restaurants sonic restaurants located in tennessee kentucky and kansas the masons also owned two commercial properties that they leased to sonic restaurants located in tennessee sometime before the masons met dan meador meador the chairman of a tax-protester group that questions the legality of the federal_income_tax system meador was convicted of felony obstruction of justice charges relating to a federal investigation of two other oklahoma-based tax protesters when respondent initiated a collection action during against mrs mason regarding her tax_liability petitioner and his wife each sent a letter to respondent on date attempting to revoke their status as united_states citizens mrs mason then sent an additional letter on date advancing other frivolous tax-protester type arguments the masons also during transferred their residence and business interests to various trusts they controlled petitioner did not maintain a bank account in his name but rather used accounts in his wife’s name and in the name of el dorado in addition petitioner did not make estimated_tax payments in the masons consistently filed timely income_tax returns for almost years then stopped in they did not file their income_tax return for until date and did not file another income_tax return after that until date when they filed an income_tax return for they did not file timely income_tax returns for through despite having significant taxable_income in each of these years when the masons eventually filed these income_tax returns they reported adjusted_gross_income of dollar_figure in dollar_figure in and dollar_figure in the masons did not file their income_tax return for until years after it was due and then only after respondent initiated a criminal investigation for the masons’ failure_to_file petitioner pleaded guilty in date to willfully failing to file a federal_income_tax return for under sec_7203 respondent determined a deficiency and a fraudulent_failure_to_file addition_to_tax under sec_6651 for petitioner timely filed a petition with this court for a redetermination the parties stipulated that there is a deficiency in income_tax for of dollar_figure the only issue we have to decide is whether petitioner’s failure_to_file an income_tax return for was fraudulent 5because the stipulated deficiency amount is different from the deficiency amount in the statutory notice a rule computation must be done opinion individuals whose gross_income exceeds certain levels for a taxable_year are required to file an income_tax return sec_6012 if an individual fails to file an income_tax return the commissioner may impose an addition_to_tax of up to percent per month of the amount required to be shown up to a maximum of percent sec_6651 if the failure_to_file is fraudulent the addition_to_tax i sec_15 percent per month of the amount required to be shown up to a maximum of percent sec_6651 petitioner stipulated that he did not file a timely income_tax return for we must determine whether his failure_to_file timely was fraudulent within the meaning of sec_6651 in determining whether a taxpayer’s failure_to_file is fraudulent we consider the same elements that are considered in imposing the fraud_penalty under sec_6663 102_tc_632 fraud is an intentional wrongdoing designed to evade tax known or believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 796_f2d_303 9th cir affg tcmemo_1984_601 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b clayton v commissioner supra the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir 69_tc_391 fraud is never presumed and must be established by independent evidence that establishes fraudulent intent edelson v commissioner supra 55_tc_85 fraud may be proven by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available 317_us_492 80_tc_1111 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 99_tc_202 56_tc_213 53_tc_96 courts have developed several indicia or badges_of_fraud from which the requisite fraudulent intent can be inferred they include failing to file income_tax returns understating income concealing assets failing to cooperate with tax authorities making frivolous arguments failing to make estimated_tax payments giving implausible or inconsistent explanations of behavior and being convicted of willful failure_to_file an income_tax return 899_f2d_164 2d cir bradford v commissioner supra 91_tc_874 this list is nonexclusive niedringhaus v commissioner supra although no single factor is necessarily sufficient to establish fraud the existence of several indicia may constitute persuasive circumstantial evidence of fraud see bradford v commissioner supra a taxpayer’s filing of income_tax returns in prior years is evidence that the taxpayer was aware of his or her obligation to file such returns 92_tc_661 see also stalker v commissioner tcmemo_1981_544 here the masons had a history of consistently filing income_tax returns for almost years they did not file their joint income_tax return for until date after that they did not file an income_tax return until date when they filed a return for while the record does not reflect petitioner’s educational background he was experienced in business affairs he and his wife held interests in four sonic restaurants and owned two commercial properties respondent contends and we agree that given petitioner’s business background and other facts in the record he was aware of his obligation to file income_tax returns failure_to_file income_tax returns even over an extended period of time does not per se establish fraud 75_tc_1 coulter v commissioner tcmemo_1992_224 an extended pattern of failing to file income_tax returns however may be persuasive circumstantial evidence of fraud 544_f2d_883 5th cir affg tcmemo_1975_368 398_f2d_1002 3d cir grosshandler v commissioner supra coulter v commissioner supra further when a taxpayer’s failure_to_file for several years is viewed in light of his or her previous filing of income_tax returns for prior years the taxpayer’s nonfiling weighs heavily against him or her because the taxpayer is aware of the requirement 84_tc_405 as discussed in the preceding paragraph the masons did not file income_tax returns after their return for until they filed their return for in date they failed to file their income_tax return for until date and then only after respondent began a criminal investigation against the masons for failure_to_file the masons’ pattern of failing to file when viewed in light of their history of filing timely income_tax returns for almost consecutive years is evidence of petitioner’s fraudulent intent to evade tax_liability further given the masons’ association with meador we reject petitioner’s argument that their failure_to_file was reasonable because they lacked sufficient funds to pay the tax and they believed taxpayers were only required to file if they could pay the tax owing respondent contends and we are persuaded that petitioner’s failure_to_file an income_tax return for is evidence of fraud consistent failure to report substantial amounts of income over a number of years is standing alone highly persuasive evidence of fraudulent intent see 232_f2d_678 6th cir affg tcmemo_1955_31 temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir here when the masons’ income_tax returns for and were eventually filed they reported adjusted_gross_income of dollar_figure dollar_figure and dollar_figure respectively respondent argues and we agree that this failure to report such substantial income is evidence of fraud concealing assets or income is also an indicium of fraud douge v commissioner supra 796_f2d_303 9th cir recklitis v commissioner supra pincite respondent contends and we agree that petitioner took affirmative steps to conceal his income and assets petitioner had no bank account in his name he used bank accounts solely in his wife’s name or in the name of el dorado he also transferred all of his various business interests and his residence to various trusts to conceal his assets and frustrate respondent’s collection efforts we next consider petitioner’s level of cooperation with respondent failure to cooperate with the internal_revenue_service irs is an indicium of fraud douge v commissioner supra bradford v commissioner supra pincite recklitis v commissioner supra petitioner did not cooperate with respondent’s investigation during the masons responded to respondent’s inquiries with tax_protester rhetoric and submitted numerous letters to respondent that advanced tax_protester arguments although tax_protester arguments may not be evidence of fraud in and of themselves they may be indicative of fraud if made in conjunction with affirmative acts designed to evade paying federal_income_tax see 86_tc_1253 fleischner v commissioner tcmemo_1995_389 here petitioner took or made affirmative acts designed to evade his tax_liability they include failure_to_file an income_tax return failure to make estimated_tax payments for the year at issue concealment of assets and understatement of substantial income accordingly we find that petitioner’s affirmative acts are evidence of fraud petitioner claims that the transfer of his personal_residence and his various business interests to different trusts over which he retained complete control is not evidence of fraud petitioner’s explanation that the transfers were made as part of his estate plan does not withstand scrutiny however petitioner’s explanation is implausible in light of his testimony that he does not have a will and his wife did not have a will when she died removing assets from respondent’s reach by transferring them to a_trust has been held to be an affirmative act of fraud see simmons v commissioner tcmemo_1997_269 we find that the transfer of the personal_residence and business interests to the trusts and his implausible explanation are both evidence of fraud petitioner next argues that transferring his assets to various trusts was not fraudulent because he used his own social_security_number as the trusts’ taxpayer_identification_number and he continued to live in the residence after the conveyance to the trust these contentions do not persuade us however that petitioner’s intent was to comply with respondent’s collection efforts when considered in conjunction with all of petitioner’s actions during the relevant period we find that petitioner transferred his assets to various trusts to hinder respondent’s collection efforts and such action therefore is evidence of fraud most of the badges_of_fraud that this court customarily relies on are present in this case there is a pattern of failing to file income_tax returns understating income failing to cooperate with tax authorities making frivolous arguments failing to make estimated_tax payments concealing assets and income giving implausible explanations and pleading guilty to willful failure_to_file an income_tax return under sec_7203 considering all of the facts and circumstances of this case we find that respondent has proven by clear_and_convincing evidence that petitioner’s failure_to_file an income_tax return for was fraudulent accordingly petitioner is liable for the sec_6651 addition_to_tax for because of our holding regarding the addition_to_tax under sec_6651 for fraudulent_failure_to_file we need not address whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file timely we have considered petitioner’s other arguments and find them to be irrelevant moot or meritless to reflect the concessions of the parties decision will be entered under rule
